United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0843
Issued: December 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2018 appellant filed a timely appeal from a February 27, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated March 7, 2016, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 27, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On September 2, 2003 appellant, then a 36-year-old engine utility worker, filed an
occupational disease claim (Form CA-2) asserting that she developed back and leg pain from a
herniated disc she sustained in the performance of her federal employment duties. She first became
aware of her condition on March 23, 2003, but did not realize a connection to her federal
employment until June 9, 2003. OWCP accepted the claim for lumbosacral sprain and displaced
lumbar intervertebral disc. It authorized L5-S1 lumbar laminectomy surgeries, which were
performed on August 28, 2003 and September 8, 2006. OWCP paid appellant wage-loss
compensation and medical benefits on the supplemental rolls as of February 8, 2004 and on the
periodic rolls as of June 13, 2004.
On March 24, 2010 OWCP issued a notice of proposed reduction of compensation based
on appellant’s ability to earn wages as a user support analyst/computer support specialist
Dictionary of Occupational Titles (DOT #SOC # 15-1041, at the rate of $576.92 per week.
By decision dated May 27, 2010, OWCP finalized its proposed reduction of compensation
benefits, finding that the position of user support analyst/computer support specialist was
medically and vocationally suitable, reasonably available and therefore representative of her wageearning capacity.
On January 20, 2016 OWCP issued a notice proposing to modify appellant’s loss of wageearning capacity (LWEC) determination based on medical evidence establishing that she was
capable of performing all the duties of her date-of-injury position.
By decision dated March 7, 2016, OWCP modified the May 27, 2010 LWEC
determination to zero to reflect that appellant was capable of returning to her date-of-injury
position. It explained that the weight of the medical evidence demonstrated that her condition had
“materially changed and improved.”
On February 6, 2018 OWCP received appellant’s January 26, 2018 request for a telephonic
hearing before an OWCP hearing representative regarding the March 7, 2016 decision. The
request was postmarked January 31, 2018.
By decision dated February 27, 2018, OWCP denied appellant’s request for a telephonic
hearing, finding that her request was untimely as it was not filed within 30 days of the March 7,
2016 decision. It exercised its discretion and performed a limited, nonmerit review of the evidence
following the issuance of the March 7, 2016 decision. OWCP further denied the hearing request,
however, as the issue in the case could equally be addressed by requesting reconsideration and
submitting new and relevant evidence.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provides: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the decision,
to a hearing on his or her claim before a representative of the Secretary.”3
A hearing is a review of an adverse decision by an OWCP hearing representative. Initially,
the claimant can choose between two formats: an oral hearing or a review of the written record.
In addition to the evidence of record, the claimant may submit new evidence to the hearing
representative.4 A request for either an oral hearing or a review of the written record must be sent,
in writing, within 30 days of the date of the decision for which the hearing is sought.5 A claimant
is not entitled to a hearing or a review of the written record if the request is not made within 30
days of the date of the decision.6
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting an oral hearing or review of the written record and must properly exercise such
discretion.7
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for an oral
hearing was untimely filed. OWCP’s regulations provide that the hearing request must be sent
within 30 days of the date of the decision for which a hearing is sought.8 As her request was
postmarked January 31, 2018, more than 30 days after OWCP’s March 7, 2016 decision, it was
untimely filed and she was not entitled to an oral hearing as a matter of right.9
The Board further finds that OWCP’s hearing representative properly exercised her
discretion in denying appellant’s request for an oral hearing by determining that the issue in the
case could be addressed equally well through a request for reconsideration and the submission of
new evidence relevant to the issue at hand.10 The Board has held that the only limitation on
OWCP’s discretionary authority is reasonableness. An abuse of discretion is generally shown
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a); W.B., Docket No. 18-0878 (issued October 12, 2018); G.W., Docket No. 10-0782 (issued
April 23, 2010); James Smith, 53 ECAB 188 (2001).
6

See S.M., Docket No. 17-1876 (issued January 24, 2018); R.T., Docket No. 08-0408 (issued December 16, 2008).

7

20 C.F.R. § 10.616(b); see also F.M., Docket No. 18-0161 (issued May 18, 2018).

8

See supra note 6.

9

See J.A., Docket No. 17-1744 (issued January 9, 2018).

10

See D.P., Docket No. 14-0308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013).

3

through proof of manifest error, a clearly unreasonable exercise of judgment, or actions taken
which are contrary to logic and probable deduction from established facts.11 In this case, the
evidence of record does not establish that OWCP abused its discretion in denying appellant’s
request for an oral hearing. Accordingly, the Board finds that OWCP properly denied her oral
hearing request.12
On appeal appellant raises arguments relevant to the merits of this claim. The only issue
before the Board, however, is whether OWCP properly denied her request for an oral hearing as
untimely filed. As the Board lacks jurisdiction to review the underlying merits of appellant’s
claim, it cannot review her arguments regarding modification of the March 7, 2016 LWEC
determination.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).

11

See R.G., Docket No. 16-0994 (issued September 9, 2016); Teresa M. Valle, 57 ECAB 542 (2006).

12

See J.O., Docket No. 17-0789 (issued May 15, 2018).

13

See G.S., Docket No. 18-0388 (issued July 19, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

